Citation Nr: 0311415	
Decision Date: 06/04/03    Archive Date: 06/10/03	

DOCKET NO.  00-19 381	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUE

Entitlement to service connection for post-traumatic stress 
disorder (PTSD).  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The appellant


ATTORNEY FOR THE BOARD

Stephen F. Sylvester, Counsel


INTRODUCTION

The veteran served on active duty from March 1963 to March 
1967.  

This case comes before the Board of Veterans' Appeals (Board) 
on appeal of September 1999, February 2000, and November 2001 
decisions by the Department of Veterans Affairs (VA) Regional 
Office (RO) in Columbia, South Carolina.  


FINDING OF FACT

With the resolution of reasonable doubt in his favor, the 
veteran's PTSD had its origin during his period of service in 
the Republic of Vietnam.  


CONCLUSION OF LAW

PTSD was incurred in active military service.  38 U.S.C.A. 
§ 1110 (West 2002); 38 C.F.R. §§ 3.102, 3.304(f) (2002).  


REASONS AND BASES FOR FINDING AND CONCLUSION

The Board notes that, during the pendency of this appeal, the 
Veterans Claims Assistance Act of 2000 (VCAA), was signed 
into law.  This liberalizing law is applicable to this 
appeal.  See Karnas v. Derwinski, 1 Vet. App. 308, 312-13 
(1991).  To implement the provisions of the law, the VA 
promulgated regulations codified at 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, 3.326(a).  The Act and implementing 
regulations essentially eliminate the requirement that a 
claimant submit evidence of a well-grounded claim, and 
provide that the VA will assist a claimant in obtaining 
evidence necessary to substantiate a claim, but is not 
required to provide assistance to a claimant if there is no 
reasonable possibility that such assistance would aid in 
substantiating the claim.  It also includes new notification 
provisions.  

However, in the case at hand, it is clear that the VA has met 
its duty to assist and notify the veteran regarding the 
development of all facts pertinent to his claim.  To that 
end, in correspondence of July 2001, and by personal contact 
in August of that same year, the veteran was informed of the 
VA's obligations under the new Act, and given the opportunity 
to provide information necessary to obtain any evidence which 
had not already been obtained.  Because no additional 
evidence has been identified by the veteran as being 
available but absent from the record, the Board finds that 
any failure on the part of the VA to further notify the 
veteran what evidence would be secured by the VA, and what 
evidence would be secured by the veteran, is harmless.  See 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  
Accordingly, the Board is of the opinion that no further duty 
to assist or notify the veteran exists in this case.  

Factual Background

Pertinent evidence of record is to the effect that the 
veteran served as a jet aircraft mechanic, and received the 
Vietnam Service Medal.  At the time of a service medical 
examination in January 1966, the veteran stated that he 
became nervous when in tense situations.  However, his 
nervousness was neither severe nor incapacitating.  Clinical 
evaluation was negative for the presence of a psychiatric 
disorder, and no pertinent diagnosis was noted.  

On service medical examination in October 1966, the veteran 
gave a history of nervousness due to situational factors.  
Additionally noted was a several-year history of indigestion, 
usually related to "being tense."  Clinical evaluation was 
negative for the presence of a psychiatric disorder, and no 
pertinent diagnosis was noted.  

On service separation examination during the months of 
February and March 1967, the veteran once again gave a 
history of nervousness due to situational factors, in 
addition to indigestion.  Clinical evaluation was once again 
negative for the presence of psychiatric symptomatology, and 
no pertinent diagnosis was noted.  

Following a VA orthopedic examination in July 1999, it was 
recommended that the veteran undergo evaluation for PTSD.  
Additionally noted was that the veteran spontaneously 
presented with affective depression and thought preoccupation 
related to Vietnam combat activities.  According to the 
examiner, the veteran's usual defense against these thoughts 
and feelings consisted of his work.  However, since he had 
become disabled, he was increasingly preoccupied and 
distressed regarding his "Vietnam issues."  

On VA psychiatric examination in September 1999, it was noted 
that the veteran had served as a crew chief aboard a C130 
transport plane during an 18-month tour in Vietnam.  
Reportedly, the veteran's duties at that time included 
hauling fuel and ammunition, as well as transporting the dead 
and wounded.  According to the veteran, the most disturbing 
of his military experiences consisted of the transporting of 
bodies in body bags.  The veteran stated that the smell from 
the bodies, which had often been lying unattended for several 
days, was so overpowering that he could not get it out of his 
mind.  Reportedly, at one point, he lost 42 pounds in 45 days 
because he was unable to eat.  According to the veteran, the 
reason for this was, when he attempted to eat, his food 
smelled like decaying bodies.  

The veteran stated that, following his discharge, he 
attempted to put his war experiences out of his mind by 
working hard.  However, he had been unable to work since 
1996, when he had a stroke.  Since that time, the veteran had 
found it harder to keep from dwelling on his unpleasant and 
unhappy military experiences.  Moreover, since he had been 
unable to work, he had experienced problems with sleeping, 
and with his appetite.  

On mental status examination, the veteran was able to express 
himself in a relevant and coherent manner.  His affect was 
quite sad, and, in terms of cognitive function, he had some 
difficulty in remembering recent events.  At the time of 
examination, the veteran was alert and well oriented.  
However, by his own account, he had some difficulty both with 
recall and concentration.  The pertinent diagnosis was 
dysthymic disorder.  

In correspondence of January 2000, the veteran's private 
physician wrote that, due to his memory loss, as well as 
depression reaction with anxiety, the veteran experienced 
severe continued disability.  

VA outpatient treatment records covering the period from 
September 2000 to May 2002 show treatment during that time 
for reported PTSD.  

At the time of outpatient treatment in September 2000, the 
veteran complained of nightmares and flashbacks, as well as 
insomnia, anger, and feelings of hopelessness.  The 
provisional diagnoses were PTSD and recurrent depression.  

During the course of VA outpatient treatment in October 2000, 
the veteran was described as anxious and depressed.  Judgment 
and insight were felt to be fair.  The pertinent diagnoses 
were PTSD; and recurrent major depression, without psychotic 
features.  

At the time of VA outpatient treatment in March 2001, it was 
noted that the veteran continued to display "classic PTSD 
symptoms."  

On VA psychiatric examination in October 2001, it was noted 
that the veteran's claims folder was available, and had been 
reviewed.  Reportedly, the veteran's record showed an 
established diagnosis of PTSD with depressive symptoms.  
Additionally noted at the time of examination was that the 
veteran had been receiving treatment at the local VA medical 
center, where he saw both a counselor and a psychiatrist.  
When questioned, the veteran reported that he experienced 
flashbacks several times a day, as well as occasional 
problems with anger.  Also noted were feelings of 
irritability and depression.  The pertinent diagnoses were 
chronic PTSD; and dysthymic disorder.  

During the course of a hearing before the undersigned member 
of the Board in February 2002, the veteran offered testimony 
regarding the nature and etiology of his claimed PTSD.  

Analysis

The veteran in this case seeks service connection for PTSD.  
In that regard, service connection may be granted for 
disability resulting from disease or injury incurred in or 
aggravated by active military service.  38 U.S.C.A. §§ 1110, 
1131 (West 2002).  

Effective March 7, 1997, service connection for PTSD requires 
medical evidence diagnosing the condition in accordance with 
38 C.F.R. § 4.125(a); a link, established by medical 
evidence, between current symptoms and an inservice stressor; 
and credible supporting evidence that a claimed inservice 
stressor actually occurred.  However, if the claimed stressor 
is not combat-related, the veteran's lay testimony regarding 
the inservice stressor is insufficient, standing alone, to 
establish service connection, and must be corroborated by 
credible evidence.  Dizoglio v. Brown, 9 Vet. App. 163, 166 
(1996); Duran v. Brown, 6 Vet. App. 283, 289 (1994).  

In the present case, service medical records do not reflect a 
diagnosis of PTSD, or, for that matter, any other chronic 
psychiatric disorder.  Nonetheless, on a number of occasions 
during the veteran's period of active military service, he 
complained of nervousness and depression.  Also noted were 
problems with indigestion, usually related to "being tense."  
As of the time of the veteran's service separation 
examination in March 1967, he was described as suffering from 
"nervousness" due to situational factors.  

Of considerable significance is the fact that the veteran 
himself never filed a claim for service connection for PTSD.  
Rather, following a VA orthopedic examination in July 1999, 
it was recommended by the examiner that the veteran undergo 
evaluation for PTSD.  That recommendation was made in light 
of the veteran's spontaneous presentation of affective 
depression, as well as thought preoccupation with Vietnam 
combat activities.  

The Board concedes that, on VA psychiatric examination in 
September 1999, the veteran received a diagnosis of dysthymic 
disorder, and not PTSD.  However, at the time of that 
examination, the veteran gave a history of having served as a 
crew chief on a C130 transport plane in Vietnam, at which 
time he transported numerous "bodies in body bags," with the 
result that he often found it impossible to eat.  

The Board observes that, on recent VA psychiatric examination 
in October 2001 (such examination having been conducted 
following a full review of the claims folder), the veteran 
received a diagnosis of chronic PTSD, in conjunction with 
dysthymic disorder.  Moreover, the veteran has very recently 
been described as exhibiting "classic" symptoms of PTSD.  
Under such circumstances, and with the resolution of all 
reasonable doubt in his favor, the Board is of the opinion 
that the veteran's current PTSD as likely as not had its 
origin as the result of his service in the Republic of 
Vietnam.  Under such circumstances, a grant of service 
connection for PTSD is in order.  


ORDER

Service connection for PTSD is granted.  



                       
____________________________________________
	N. R. ROBIN
	Veterans Law Judge, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.



 

